MacLEAN, J. (dissenting).
A medical man, who said on his cross, “I don’t know how many cases I am interested in against the same company,” volunteered again and again to tell complaints made to him by the plaintiff. It was error to deny the motions, promptly made, to strike out these too willingly given gratuities, and so let hearsay, not even asked for, go to the jury accompanied with the consideration attaching to the observation of a physician of 20 years’ practice. The same professional person, having testified that the plaintiff was suffering from some concussion of the brain, and he was led by certain symptoms to believe that there was evidence of concussion of the brain, was not suffered, upon cross-examination by the defendant, to answer questions tending to test the accuracy of his diagnosis, and also to show that that term might mean with him something less serious than could be attributed to it. Furthermore, in summing up, counsel for the co-defendant Waite and counsel for the plaintiff made statements as of the law applicable to the cause, imposing a liability not incurred by the defendant appellant. To each such statement exception was taken, but the learned trial justice neither rebuked the untoward utterances in answer to the exceptions nor corrected them in his charge. In my opinion the judgment should be reversed.